Exhibit 10.41
AVAGO TECHNOLOGIES LIMITED
2009 EQUITY INCENTIVE AWARD PLAN
RESTRICTED SHARE UNIT AWARD GRANT NOTICE AND
RESTRICTED SHARE UNIT AWARD AGREEMENT
          Avago Technologies Limited, a company organized under the laws of
Singapore (the “Company”), pursuant to its 2009 Equity Incentive Award Plan, as
amended from time to time (the “Plan”), hereby grants to the individual listed
below (“Participant”), an award of restricted share units (“Restricted Share
Units” or “RSUs”). Each Restricted Share Unit represents the right to receive
one Ordinary Share upon vesting of the Restricted Share Unit. This award of
Restricted Share Units is subject to all of the terms and conditions as set
forth herein and in the Restricted Share Unit Award Agreement attached hereto as
Exhibit A (the “Agreement”) and the Plan, each of which are incorporated herein
by reference. Unless otherwise defined herein, the terms defined in the Plan
shall have the same defined meanings in this Grant Notice and the Agreement.

         
Participant’s Name: 
 

              
Participant’s Employee Identification Number:
       
 
 
 
   
Grant Date:
       
 
 
 
   
Total Number of RSUs:
       
 
 
 
   
Vesting Commencement Date:
       
 
 
 
   
Vesting Schedule:
  The RSUs subject to this Grant Notice and the Agreement shall vest according
to the following schedule:

   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   
 
 
 
   

          By his or her signature and the Company’s signature below, Participant
agrees to be bound by the terms and conditions of the Plan, the Agreement and
this Grant Notice. Participant has reviewed the Agreement, the Plan and this
Grant Notice in their entirety and fully understands all provisions of this
Grant Notice, the Agreement and the Plan. Additionally, by signing below,
Participant agrees that Participant has read, fully understands and agrees to
abide by the terms of the Company’s Insider Trading Policy and has read and
fully understands the Plan Prospectus and Prospectus Supplement, if applicable,
each of which is attached to this Grant Notice. In addition, by signing below,
Participant also agrees that the Company, in its sole discretion, may satisfy
any withholding obligations in accordance with Section 2.6 of the Agreement by
(i) withholding Ordinary Shares otherwise issuable to Participant upon vesting
of the RSUs, (ii) instructing a broker on Participant’s behalf to sell Ordinary
Shares otherwise issuable to Participant upon vesting of the RSUs and submit the
proceeds of such sale to the Company, or (iii) using any other method permitted
by Section 2.6 of the Agreement or the Plan. Participant hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan or relating to the RSUs.
To the extent you

 



--------------------------------------------------------------------------------



 



provide services to the Company outside of the United States, the RSUs will also
be subject to the special provisions set forth in Exhibit B attached hereto,
including any sub-plans referenced therein.

             
AVAGO TECHNOLOGIES LIMITED:
  PARTICIPANT:
 
           
By:
      By:    
 
 
 
     
 
 
Print Name:
      Print Name:    
 
 
 
     
 
 
Title:
           
 
 
 
     
 
 
Address:
      Address:    
 
 
 
     
 
 
 
 
 
     
 
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO RESTRICTED SHARE UNIT AWARD GRANT NOTICE
RESTRICTED SHARE UNIT AWARD AGREEMENT
          Pursuant to the Restricted Share Unit Award Grant Notice (the “Grant
Notice”) to which this Restricted Share Unit Award Agreement (the “Agreement”)
is attached, Avago Technologies Limited, a company organized under the laws of
Singapore (the “Company”), has granted to Participant an award of restricted
share units (“Restricted Share Units” or “RSUs”) under the Company’s 2009 Equity
Incentive Award Plan, as amended from time to time (the “Plan”).
ARTICLE I
GENERAL
     1.1 Defined Terms. Wherever the following terms are used in this Agreement
they shall have the meanings specified below, unless the context clearly
indicates otherwise. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.
          (a) “Termination of Consultancy” shall mean the time when the
engagement of Participant as a Consultant to the Company or a Subsidiary is
terminated for any reason, with or without cause, including, but not by way of
limitation, by resignation, discharge, death, disability, or retirement, but
excluding: (a) terminations where there is a simultaneous employment or
continuing employment of Participant by the Company or any Subsidiary, and
(b) terminations where there is a simultaneous re-establishment of a consulting
relationship or continuing consulting relationship between Participant and the
Company or any Subsidiary. The Administrator, in its absolute discretion, shall
determine the effect of all matters and questions relating to Termination of
Consultancy, including, but not by way of limitation, the question of whether a
particular leave of absence constitutes a Termination of Consultancy.
Notwithstanding any other provision of the Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.
          (b) “Termination of Directorship” shall mean the time when
Participant, if he or she is or becomes a Non-Employee Director, ceases to be a
Director for any reason, including, but not by way of limitation, a termination
by resignation, failure to be elected, death or retirement. The Board, in its
sole and absolute discretion, shall determine the effect of all matters and
questions relating to Termination of Directorship with respect to Non-Employee
Directors.
          (c) “Termination of Employment” shall mean the time when the
employee-employer relationship between Participant and the Company or any
Subsidiary is terminated for any reason, with or without cause, including, but
not by way of limitation, a termination by resignation, discharge, death,
disability or retirement; but excluding: (a) terminations where there is a
simultaneous reemployment or continuing employment of Participant by the Company
or any Subsidiary, and (b) terminations where there is a simultaneous
establishment of a consulting relationship or continuing consulting relationship
between Participant and the Company or any Subsidiary. The Administrator, in its
absolute discretion, shall determine the effect of all matters and questions
relating to Termination of Employment, including, but not by way of limitation,
the question of whether a particular leave of absence constitutes a Termination
of Employment.

A-1



--------------------------------------------------------------------------------



 



          (d) “Termination of Services” shall mean Participant’s Termination of
Consultancy, Termination of Directorship or Termination of Employment, as
applicable.
     1.2 General. Each Restricted Share Unit shall constitute a non-voting unit
of measurement which is deemed for bookkeeping purposes to be equivalent to one
outstanding Ordinary Share (subject to adjustment as provided in Section 14.2 of
the Plan) solely for purposes of the Plan and this Agreement. The Restricted
Share Units shall be used solely as a device for the determination of the
payment to eventually be made to the Participant if such Restricted Share Units
vest pursuant to Section 2.3. The Restricted Share Units shall not be treated as
property or as a trust fund of any kind.
     1.3 Incorporation of Terms of Plan. RSUs are subject to the terms and
conditions of the Plan which are incorporated herein by reference. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
ARTICLE II
GRANT OF RESTRICTED SHARE UNITS
     1.4 Grant of RSUs. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Subsidiary and for other good and
valuable consideration, effective as of the Grant Date set forth in the Grant
Notice (the “Grant Date”), the Company grants to Participant an award of RSUs as
set forth in the Grant Notice.
     2.2 Company’s Obligation to Pay. Each RSU has a value equal to the Fair
Market Value of an Ordinary Share on the date it becomes vested. Unless and
until the RSUs will have vested in the manner set forth in Article II hereof,
Participant will have no right to payment of any such RSUs. Prior to actual
payment of any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.
     2.3 Vesting Schedule. Subject to Section 2.4, the RSUs awarded by the Grant
Notice will vest and become nonforfeitable with respect to the applicable
portion thereof according to the vesting schedule set forth on such Grant Notice
(the “Vesting Schedule”), subject to Participant’s continued employment or
services through such dates, as a condition to the vesting of the applicable
installment of the RSU and the rights and benefits under this Agreement. Unless
otherwise determined by the Administrator, partial employment or service, even
if substantial, during any vesting period will not entitle the Participant to
any proportionate vesting or avoid or mitigate a termination of rights and
benefits upon or following a Termination of Services as provided in Section 2.4
below or under the Plan.
     2.4 Change in Control Treatment. In the event the successor corporation in
a Change in Control refuses to assume or substitute for the RSUs in accordance
with Section 14.2 of the Plan, the RSUs will vest as of immediately prior to
such Change in Control.
     2.5 Forfeiture, Termination and Cancellation upon Termination of Services.
Upon Participant’s Termination of Services for any or no reason, the
then-unvested RSUs subject to this Agreement (after giving effect to any
accelerated vesting pursuant to Section 2.4) will thereupon be automatically
forfeited, terminated and cancelled as of the applicable termination date
without payment of any consideration by the Company, and Participant, or
Participant’s beneficiary or personal representative, as the case may be, shall
have no further rights hereunder.
     2.6 Payment after Vesting.

A-2



--------------------------------------------------------------------------------



 



          (a) On the tenth (10th) day following the vesting of any Restricted
Share Units pursuant to Section 2.3, 2.4 or 3.2, the Company shall deliver to
the Participant a number of Ordinary Shares (either by delivering one or more
certificates for such shares or by entering such shares in book entry form, as
determined by the Company in its sole discretion) equal to the number of
Restricted Share Units subject to this award that vest on the applicable vesting
date, unless such Restricted Share Units terminate prior to the given vesting
date pursuant to Section 2.5. Notwithstanding the foregoing, in the event
Ordinary Shares cannot be issued because of the failure to meet one or more of
the conditions set forth in Section 2.8(a), (b) or (c) hereof, then the Ordinary
Shares shall be issued pursuant to the preceding sentence as soon as
administratively practicable after the Administrator determines that Ordinary
Shares can again be issued in accordance with Sections 2.8(a), (b) and
(c) hereof. Notwithstanding any discretion in the Plan, the Grant Notice or this
Agreement to the contrary, upon vesting of the RSUs, Ordinary Shares will be
issued as set forth in this section. In no event will the RSUs be paid to
Participant in the form of cash.
          (b) Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment by Participant of any sums required
by applicable law to be withheld with respect to the grant of RSUs or the
issuance of Ordinary Shares. Such payment shall be made in such form of
consideration as may be acceptable to the Company, in its sole discretion,
including:
               (1) Cash or check;
               (2) With the consent of the Company, surrender of Ordinary Shares
otherwise issuable under the RSUs and having a aggregate Fair Market Value on
the date of delivery equal to the minimum amount required to be withheld by
applicable law;
               (3) Other property acceptable to the Company in its sole
discretion (including, without limitation, through the delivery of a notice that
the Participant has placed a market sell order with a broker with respect to
Ordinary Shares then issuable under the RSUs, and that the broker has been
directed to pay a sufficient portion of the net proceeds of the sale to the
Company in satisfaction of its withholding obligations; provided that payment of
such proceeds is then made to the Company upon settlement of such sale); or
               (4) By deduction from other compensation payable to Participant.
     The Company shall not be obligated to deliver any new certificate
representing Ordinary Shares to Participant or Participant’s legal
representative or enter such Ordinary Share in book entry form unless and until
Participant or Participant’s legal representative shall have paid or otherwise
satisfied in full the amount of all federal, state and local taxes applicable to
the taxable income of Participant resulting from the grant of the RSUs or the
issuance of Ordinary Shares.
     2.7 Rights as Shareholder. The holder of the RSUs shall not be, nor have
any of the rights or privileges of, a shareholder of the Company, including,
without limitation, any dividend rights and voting rights, in respect of the
RSUs and any Ordinary Shares underlying the RSUs and deliverable hereunder
unless and until such Ordinary Shares shall have been actually issued by the
Company and held of record by such holder (as evidenced by the appropriate entry
on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment will be made for a dividend or other right for which the
record date is prior to the date the Ordinary Shares are issued, except as
provided in Section 14.2 of the Plan.
     2.8 Conditions to Delivery of Ordinary Shares. Subject to Section 11.4 of
the Plan, the Ordinary Shares deliverable hereunder, or any portion thereof, may
be either previously authorized but

A-3



--------------------------------------------------------------------------------



 



unissued Ordinary Shares or issued Ordinary Shares which have then been
reacquired by the Company. Such Ordinary Shares shall be fully paid and
nonassessable. The Company shall not be required to issue or deliver any
Ordinary Shares deliverable hereunder or portion thereof prior to fulfillment of
all of the following conditions:
          (a) The admission of such Ordinary Shares to listing on all stock
exchanges on which the Ordinary Shares are then listed;
          (b) The completion of any registration or other qualification of such
Ordinary Shares under any state or federal law or under rulings or regulations
of the Securities and Exchange Commission or of any other governmental
regulatory body, which the Administrator shall, in its absolute discretion, deem
necessary or advisable;
          (c) The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable;
          (d) The receipt by the Company of full payment for such Ordinary
Shares, including payment of any applicable withholding tax, which may be in one
or more of the forms of consideration permitted under Section 2.6 hereof; and
          (e) The lapse of such reasonable period of time following the vesting
of any Restricted Share Units as the Administrator may from time to time
establish for reasons of administrative convenience.
ARTICLE III
OTHER PROVISIONS
     3.1 Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator or the Board shall be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan, this Agreement or the RSUs.
     3.2 Adjustments Upon Specified Events. The Administrator may accelerate
payment and vesting of the Restricted Share Units in such circumstances as it,
in its sole discretion, may determine. In addition, upon the occurrence of
certain events relating to the Ordinary Shares contemplated by Section 14.2 of
the Plan (including, without limitation, an extraordinary cash dividend on such
Ordinary Shares), the Administrator shall make such adjustments the
Administrator deems appropriate in the number of Restricted Share Units then
outstanding and the number and kind of securities that may be issued in respect
of the Restricted Share Units. The Participant acknowledges that the RSUs are
subject to modification and termination in certain events as provided in this
Agreement and Article 14 of the Plan.
     3.3 Grant is Not Transferable. During the lifetime of Participant, this
grant and the rights and privileges conferred hereby will not be transferred,
assigned, pledged or hypothecated in any way (whether by operation of law or
otherwise) and will not be subject to sale under execution, attachment or
similar process. Upon any attempt to transfer, assign, pledge, hypothecate or
otherwise dispose of the RSUs, or any right or privilege conferred hereby, or
upon any attempted sale under any execution,

A-4



--------------------------------------------------------------------------------



 



attachment or similar process, the RSUs and the rights and privileges conferred
hereby immediately will become null and void. Notwithstanding anything herein to
the contrary, this Section 3.3 shall not prevent transfers by will or applicable
laws of descent and distribution.
     3.4 Binding Agreement. Subject to the limitation on the transferability of
the RSUs contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
     3.5 Notices. Any notice to be given under the terms of this Agreement to
the Company shall be addressed to the Company in care of the Secretary of the
Company at the Company’s principal office, and any notice to be given to
Participant shall be addressed to Participant at the Participant’s last address
reflected on the Company’s records. By a notice given pursuant to this
Section 3.5, either party may hereafter designate a different address for
notices to be given to that party. Any notice shall be deemed duly given when
sent via email or when sent by certified mail (return receipt requested) and
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.
     3.6 Titles. Titles provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.
     3.7 Governing Law; Severability. The laws of the State of California shall
govern the interpretation, validity, administration, enforcement and performance
of the terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.
     3.8 Conformity to Securities Laws. Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and state securities laws and regulations. Notwithstanding anything
herein to the contrary, the Plan shall be administered, and the RSUs are
granted, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
     3.9 Amendments, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator or
the Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the RSUs in any material way without the prior written consent
of the Participant.
     3.10 Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth in Section 3.3 hereof, this Agreement
shall be binding upon Participant and his or her heirs, executors,
administrators, successors and assigns.
     3.11 Limitations Applicable to Section 16 Persons. Notwithstanding any
other provision of the Plan or this Agreement, if Participant is subject to
Section 16 of the Exchange Act, the Plan, the RSUs and this Agreement shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of
the Exchange Act) that are requirements for the application of such exemptive
rule. To the extent permitted by applicable

A-5



--------------------------------------------------------------------------------



 



law, this Agreement shall be deemed amended to the extent necessary to conform
to such applicable exemptive rule.
     3.12 Not a Contract of Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue to serve as an employee
or other service provider of the Company or any of its Subsidiaries.
     3.13 Entire Agreement. The Plan, the Grant Notice and this Agreement
constitute the entire agreement of the parties and supersede in their entirety
all prior undertakings and agreements of the Company and Participant with
respect to the subject matter hereof. In the event Participant is party to a
Management Shareholders Agreement with the Company, the Shares subject to the
RSUs shall not be subject to such Management Shareholders Agreement and the
provisions of this Agreement shall supersede any competing provisions of any
such Management Shareholders Agreement.
     3.14 Section 409A. The RSUs are not intended to constitute “nonqualified
deferred compensation” within the meaning of Section 409A of the Code (together
with any Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the date hereof, “Section 409A”). However,
notwithstanding any other provision of the Plan, the Grant Notice or this
Agreement, if at any time the Administrator determines that the RSUs (or any
portion thereof) may be subject to Section 409A, the Administrator shall have
the right in its sole discretion (without any obligation to do so or to
indemnify Participant or any other person for failure to do so) to adopt such
amendments to the Plan, this Agreement or the Grant Notice or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, as the Administrator determines
are necessary or appropriate either for the RSUs to be exempt from the
application of Section 409A or to comply with the requirements of Section 409A.
     3.15 Limitation on Participant’s Rights. Participation in the Plan confers
no rights or interests other than as herein provided. This Agreement creates
only a contractual obligation on the part of the Company as to amounts payable
and shall not be construed as creating a trust. Neither the Plan nor any
underlying program, in and of itself, has any assets. The Participant shall have
only the rights of a general unsecured creditor of the Company with respect to
amounts credited and benefits payable, if any, with respect to the RSUs, and
rights no greater than the right to receive the Ordinary Shares as a general
unsecured creditor with respect to RSUs, as and when payable hereunder.
     3.16 Additional Terms for Participants Providing Services Outside the
United States. To the extent the Participant provides services to the Company in
a country other than the United States, the RSUs shall be subject to such
additional or substitute terms as shall be set forth for such country in
Exhibit B attached hereto. If Participant relocates to one of the countries
included in Exhibit B during the life of the RSUs, the special provisions for
such country shall apply to Participant, to the extent the Company determines
that the application of such provisions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. In addition,
the Company reserves the right to impose other requirements on the RSUs and the
Shares issued upon vesting of the RSUs, to the extent the Company determines it
is necessary or advisable in order to comply with local laws or facilitate the
administration of the Plan, and to require Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.

A-6



--------------------------------------------------------------------------------



 



EXHIBIT B
TO AVAGO TECHNOLOGIES LIMITED
2009 EQUITY INCENTIVE AWARD PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT
     This Exhibit B to the Avago Technologies Limited 2009 Equity Incentive
Award Plan (the “Plan”) Restricted Share Unit Award Agreement (the “Agreement”)
includes special terms and conditions applicable to Participants providing
services to the Company in the countries below. These terms and conditions are
in addition to those set forth in the Agreement. Any capitalized term used in
this Exhibit B without definition shall have the meaning ascribed to such term
in the Plan or the Agreement, as applicable.
Each Participant is advised to seek appropriate professional advice as to how
the relevant exchange control and tax laws in the Participant’s country may
apply to the Participant’s individual situation.
FRANCE
Sub-Plan.
The award of RSUs shall be deemed granted under and subject to the terms of the
2009 Equity Incentive Award Plan French Sub-Plan — Restricted Shares/Restricted
Share Units.
Data Privacy.
By acceptance of this award of RSUs, the Participant acknowledges and consents
to the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant’s employer hold certain
personal information, including the Participant’s name, home address and
telephone number, date of birth, social security number or other employee tax
identification number, employment history and status, salary, nationality, job
title, and any equity compensation grants or Ordinary Shares awarded, cancelled,
purchased, vested, unvested or outstanding in the Participant’s favor, for the
purpose of managing and administering the Plan (“Data”). The Company and its
affiliates will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. Currently, the third
parties so assisting the Company are Morgan Stanley Smith Barney LLC, 787
Seventh Avenue, New York, New York 10019, USA, and Exerasme SAS, 3 Rue Taibout,
Paris 75009, France, however the Company may retain additional or different
third parties for any of the purposes mentioned. The Company may also make the
Data available to public authorities where required under locally applicable
law. These recipients may be located in the United States, the European Economic
Area, or elsewhere, which the Participant separately and expressly consents to,
accepting that outside the European Economic Area, data protection laws may not
be as protective as within. The Participant hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan,
including any requisite transfer of such Data as may be required for the
administration of the Plan on behalf of the Participant to a third party with
whom the Participant may have elected to have payment made pursuant to the Plan.
The Participant may, at any time, review Data, require any necessary amendments
to it or withdraw the consent herein in writing by contacting the Company
through its local H.R. Director; however, withdrawing the consent may affect the
Participant’s ability to participate in the Plan and receive the benefits
intended by this award of RSUs. Data will only be held as long as necessary to
implement, administer and manage the Participant’s participation in the Plan and
any subsequent claims or rights.

B-1



--------------------------------------------------------------------------------



 



French Language Provision. By accepting this award of RSUs, Participant confirms
having read and understood the documents relating to the Plan which were
provided to Participant in the English language. Participant accepts the terms
of those documents accordingly.
French translation: En acceptant ce Contrat vous confirmez ainsi avoir lu et
compris les documents relatifs au Plan qui vous ont été communiqués en langue
anglaise. Vous en acceptez les termes en connaissance de cause.
JAPAN
By acceptance of this Award, the Participant acknowledges and consents to the
collection, use, processing and transfer of personal data as described below.
The Company, Morgan Stanley Smith Barney LLC, Symphony BPO Japan Limited and the
Participant’s employer hold personal information for the purpose of managing and
administering the Plan (“Data”), including the following: the Participant’s
name, home address and telephone number, date of birth, social security number
or other employee tax identification number, salary, nationality, job title, and
any equity compensation grants or Ordinary Shares awarded, cancelled, purchased,
vested, unvested or outstanding in the Participant’s favor. From time to time,
the Company may change the scope of its affiliates that hold, use or process
Participant’s personal information or the scope of Participant’s personal
information to be held, used or processed by the Company, its affiliates and the
Participant’s employer, by providing, or made easily accessible, information
about such change to the Participant. The Company and its affiliates will
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the United States, the European Economic Area, or elsewhere. The Participant
hereby authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan, including any requisite transfer of such
Data as may be required for the administration of the Plan on behalf of the
Participant to a third party with whom the Participant may have elected to have
payment made pursuant to the Plan. The Participant may, at any time, review
Data, require any necessary amendments to it or withdraw the consent herein in
writing by contacting the Company; however, withdrawing the consent may affect
the Participant’s ability to participate in the Plan and receive the benefits
intended by this award of RSUs.
MALAYSIA
No country-specific award terms apply.
SINGAPORE
No country-specific award terms apply.

B-2